Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 8th of November 2021.
Claims 1-20 were previously cancelled.
Claims 21, 34, 35, 36, 39, and 40 were amended.
Claims 32 and 33 were newly cancelled.
Claims 21-31 and 34-40 are currently pending and have been examined.

Response to Arguments
The examiner agrees that current amendment overcomes the previous rejections under § 101, § 102, and § 103 as agreed in interview on May 28, 2021. 
Regarding double patenting, applicant stated “Applicant submits herewith a Terminal Disclaimer identifying U.S. Patent No. 10,614,451” as being commonly owned with the present application…”
However, no Terminal Disclaimer was filed. The examiner will maintain the DP rejection for claims 21, 29-31, and 34-38.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms 

Claims 21-31 and 34-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims 21, 39, and 40 recite “receiving, from the user at a user interface, account information associated with a first financial account of a plurality of financial accounts, wherein the plurality of financial accounts is associated with the user; storing the received account information in a database storing user information, the user information comprising financial account data of the plurality of financial accounts associated with the user”. However, the specification does not have support for these limitations. More specifically, there is no support for receiving account information and storing the received account information in a database storing user information. For example, this might be supported for specifically enrollment process but this is not supported all “received account information” like login. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21, 29-31, 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10, and 13 of U.S. Patent No. 10,614,451. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21, 39, and 40 of the current application is a broader version of claim 1 in patent No. 10,614,451. Claims 21, 39, and 40 of instant application additionally includes, “receiving, from the user at a user interface, account information associated with a first financial account of a plurality of financial accounts, wherein the plurality of financial accounts is associated with the user; storing the received account information in a database storing user information, the user information comprising financial account data of the plurality of financial accounts associated with the user”. The patent application Hofer et al. (hereinafter “Hofer”);(US 2006/0248007 A1) in paragraph 0045 teaches “…perform an enrollment process…may store user data in one of member databases…” It would have been obvious to one having skill in the art before the effective filing date, to modify the instant application’s system to receive account information (such as enrollment information) and store that information to improve the system to provide first time user to quickly utilize the system.
	Dependent claim 29 of instant application is same as dependent claim 2 of U.S. Patent No. 10,614,451. 

Dependent claim 31 of instant application is same as dependent claim 4 of U.S. Patent No. 10,614,451.
Dependent claim 34 of instant application is same as dependent claim 7 of U.S. Patent No. 10,614,451.
Dependent claim 35 of instant application is same as dependent claim 8 of U.S. Patent No. 10,614,451.
Dependent claim 36 of instant application is same as dependent claim 9 of U.S. Patent No. 10,614,451.
Dependent claim 37 of instant application is same as dependent claim 10 of U.S. Patent No. 10,614,451.
Dependent claim 38 of instant application is same as dependent claim 13 of U.S. Patent No. 10,614,451.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        02/26/2022